                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JANICE A. WEISEL                             :
                                             :
       Plaintiff                             :
                                             :
v.                                           :       Civil Action No. 1:19-cv-03281
                                             :
KAIMETRIX, LLC                               :
                                             :
       Defendants                            :

                                  JOINT STATUS REPORT

       COME NOW, Plaintiff, Janice Weisel, by and through her attorneys, Paul V. Bennett,

Jeffrey J. Sadri, and Bennett & Ellison, P.C., and Defendant, Kaimetrix, LLC, by and through its

attorneys, James S. Liskow and DeCaro, Doran, Siciliano, Gallagher & DeBlasis, LLP, and in

response to the Court’s May 7, 2020, Letter Order submit the following Joint Status Report:

        (1)     Whether there is unanimous consent to referral of all proceedings in
this case, including trial and final disposition, to a Magistrate Judge.

       The parties do not consent.

       (2)     whether there should be any changes to the dates in the draft scheduling order;

       Given the present COVID-19 crisis, the parties ask that the deadlines in the Scheduling

Order be extended three months.

       (3)     whether discovery of electronically stored information may be necessary;

       The parties anticipate that there may be production of electronically stored information

but do not believe that such discovery will require procedures outside normal manner of

conducting discovery.

      (4)    whether you would like to defer any of the expert discovery until after summary
judgment motions are resolved;

       The parties would not like to defer any expert discovery.



                                                 1
       (5)     the number of deposition hours needed, if any; and

       The parties anticipate twenty-four hours of deposition time from both sides.

       (6)    whether it would be appropriate to conduct a settlement conference with a
Magistrate Judge either before or after discovery.

       The parties do not believe it would be appropriate for a settlement conference to occur at

this time. The parties will advise the Court if a settlement conference would be appropriate after

discovery is concluded.


                                             Respectfully submitted,

                                             DeCARO, DORAN, SICILIANO,
                                             GALLAGHER & DeBLASIS, LLP


                                             /s/ James S. Liskow
                                             James S. Liskow
                                             17251 Melford Boulevard
                                             Suite 200
                                             Bowie, MD 20715
                                             Tel: (301) 352-4950
                                             Fax: (301) 352-8691
                                             jliskow@decarodoran.com



                                             /s/ Paul V. Bennett
                                             Paul V. Bennett, Esquire


                                             /s/ Jeffrey J. Sadri
                                             Jeffrey J. Sadri, Esquire
                                             BENNETT & ELLISON, P.C.
                                             2086 Generals Highway, Ste. 201
                                             Annapolis, Maryland 21401




                                                2
                                                         CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on the 17th                                              day of   June   , 2020, a copy of the

foregoing Joint Status Report was e-filed to:

             Paul V. Bennett, Esquire
             Jeffrey J. Sadri, Esquire
             BENNETT & ELLISON, P.C.
             2086 Generals Highway, Ste. 201
             Annapolis, Maryland 21401


                                                                                /s/ James S. Liskow
                                                                                James S. Liskow
I:\Common\WP\L4\JSL\2-CLIENT FILES\Weisel v. Kaimetrix\Pleadings\Joint Status Report.docx




                                                                                      3
